Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pre-Appeal request filed 4/14/2022 has been noted and, in part, as a result of the pre-appeal conference and upon reconsideration, by the examiner, the prosecution is re-opened.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claim 1, 3, 5, 9, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2011/0028059 A1) in view of Minami et al (US 2014/0364028 A1) and WPT Nonwoven Fabrics (2015 - hereafter WPT).
Regarding claims 1 and 12, Nakamura et al disclose treating substrates, such as textiles, with water and oil repellent agent (paragraph 0147).  The water and oil repellent agent comprises fluorine containing polymer.  The water and oil repellent agent is adhered to surfaces of the substrate (paragraph 0144) which reads on adhering fluorine-containing polymer to a substrate in present claim 1.  The fluorine containing polymer comprises (a) fluorine containing monomer containing a fluoroalkyl group having 1 to 6 carbon atoms and (b) fluorine free monomer selected from the group consisting of vinyl halide and vinylidene halide (abstract) which reads on halogenated olefin monomer in present claim 1.  Specific examples of the component (a) include 
    PNG
    media_image1.png
    21
    365
    media_image1.png
    Greyscale
 wherein Rf is a fluoroalkyl group having 1 to 6 carbon atoms (paragraphs 0023, 0026, and 0095) which reads on alpha-chloro acrylate in present claim 1.  The fluorine containing polymer may contain a “c” monomer.  The “c” monomer may be a non-crosslinkable monomer and is preferably a fluorine free monomer.  Examples of non-crosslinkable monomer include acrylates of general formula - 
    PNG
    media_image2.png
    28
    137
    media_image2.png
    Greyscale
wherein A1 is a hydrogen atom or methyl group and A2 is an alkyl group represented by CnH2n+1 and n = 1 to 30 (paragraphs 0103-0107).  When n = 2-15 it reads on the fluorine-free non-crosslinkable monomer c1-I in present claim 1.  It is noted that fluorine containing polymer in exemplary embodiments is free from repeating units formed from a (meth)acrylate containing a linear or branched hydrocarbon group having at least 18 carbon atoms.  The amount of monomer “a” may be from 20 to 90% based on the total amount of monomers (i.e. reads on the amount of fluorine containing monomer).  Amount of monomer “b” may be from 10 to 80% based on total amount of monomers (paragraph 0096 and 0101) which overlaps with the weight parts of halogenated olefin monomer.  The amount of monomer “c” may be at most 30 parts by weight based on 100 parts by weight of total amount of monomers (paragraph 0112) which overlaps with the amount of fluorine-free non-crosslinkable monomer in present claim 1.
Nakamura et al fail to disclose a non-woven fabric substrate.
However, Minami et al in the same field of endeavor teach compositions comprising fluorine containing polymer (abstract).  The textile which is treated is typically a fabric including nonwoven fabrics (paragraph 0077).  Additionally, WPT teaches that nonwoven fabrics may be a disposable, single-use fabric or a durable fabric that is developed to provide a long service.  The nonwoven fabrics can provide specific characteristics such as absorbency, resilience, softness, strength and elasticity (section: Advantages of WPT nonwoven fabrics).  Exemplary blend includes a combination of cotton (natural fibers) and Rayon (synthetic fibers).  Any two fibers can be blended in a ratio of 90/10 to 50/50 (Section: Blended nonwoven fabric).  Therefore, in light of the teachings in Minami et al and WPT, and given that Nakamura is open to any textile being used as a substrate, it would have been obvious to one skilled in art prior to the filing of present application, to use the nonwoven fabrics of WPT comprising a blend of natural and synthetic fibers in presently claimed weight ratio of 10:90 to 50:50, for above advantages.  
Regarding claim 3, Nakamura et al teach that fluorine containing monomer is of general formula - 
    PNG
    media_image3.png
    27
    255
    media_image3.png
    Greyscale
wherein X is chlorine, Y is -O-, Z is an aliphatic group having 1 to 10 carbon atoms, and Rf is a linear or branched fluoroalkyl group having 1 to 6 carbon atoms (paragraphs 0017-0019).
Regarding claim 5, Nakamura et al teach that monomer (b) is at least one of a vinyl halide or vinylidene halide.  Specific examples of vinyl halide and vinylidene halide include vinyl chloride and vinylidene chloride (paragraphs 0097-0099).
Regarding claim 9, Nakamura et al teach that fluorine containing polymer may contain a “c” monomer.  The “c” monomer may be a crosslinkable fluorine-free monomer.  Examples of crosslinkable monomers include diacetone (meth)acrylamide and hydroxylethyl (meth)acrylate (paragraphs 0104 and 0108-0109).
Regarding claim 11, Nakamura et al teach that textiles include natural fibers, such as cotton, hemp and synthetic fibers such as polyester and a mixture of these fibers (paragraph 0148).  It is noted that hemp contains cellulose fibers.
Regarding claim 13, Nakamura et al teach that amount of monomer “a” may be from 20 to 90% based on the total amount of monomers.  Amount of monomer “b” may be from 10 to 80% based on total amount of monomers (paragraph 0096 and 0101) which overlaps with the weight parts of halogenated olefin monomer. 
Regarding claim 14, Nakamura et al teach that amount of monomer “c” may be at most 30 parts by weight based on 100 parts by weight of total amount of monomers (paragraph 0112).
Regarding claim 15, Nakamura et al teach in example 1, treating a substrate with a composition comprising 98.7 g of water and 1.3 g of water and oil repellent agent with a WPU of 30% (i.e. 30 g of liquid is positioned on 100 g of substrate) which overlaps with the amount of fluorine containing polymer adhered to the substrate in present claim 15.
Regarding claim 19, Nakamura et al teach that fluorine containing polymer may contain a “c” monomer.  The “c” monomer may be a non-crosslinkable monomer and is preferably a fluorine free monomer.  Examples of non-crosslinkable monomer include acrylates of general formula - 
    PNG
    media_image2.png
    28
    137
    media_image2.png
    Greyscale
wherein A1 is a hydrogen atom or methyl group and A2 is an alkyl group represented by CnH2n+1 and n = 1 to 30 (paragraphs 0103-0107).  When n = 3 to14 it reads on the fluorine-free non-crosslinkable monomer c1-I in present claim 19.
Regarding claim 20, Nakamura et al teach that fluorine containing polymer may contain a “c” monomer.  The “c” monomer may be a non-crosslinkable monomer and is preferably a fluorine free monomer.  Examples of non-crosslinkable monomer include acrylates of general formula - 
    PNG
    media_image2.png
    28
    137
    media_image2.png
    Greyscale
wherein A1 is a hydrogen atom or methyl group and A2 is an alkyl group represented by CnH2n+1 and n = 1 to 30 (paragraphs 0103-0107).  When n = 4 and 12, it reads on butyl (meth)acrylate and lauryl (meth)acrylate, respectively, in present claim 20.

Response to Arguments

The rejections under 35 U.S.C. as set forth in paragraph 4, of office action mailed 2/18/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, in light of the reopening of prosecution.

It is noted that applicant arguments with respect to showing of unexpected results were addressed in office action mailed 10/7/2021 and 2/18/2022; and interview summary mailed 6/17/2021 and incorporated here by reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764